This is a case under the Workmen's Compensation Law. The Industrial Commission disallowed the claim. On appeal to the Common Pleas Court of Butler county, the jury found in favor of the employee, Clarence Hunter, and judgment was entered thereon. The plaintiff in error — a self-insurer — has brought the case to this court on error.
The employee was an engineer. His place of employment was in a basement room, apparently about 12 feet square, in which three air compressors, five accumulating pumps, two oil separators, three water pumps, and a line of insulated steam pipes were installed. The heat from the steam pipes and the motors, by which the other machines were operated, caused the temperature in the room to be about fifteen degrees higher than the outside temperature.
It was the duty of the employee to tend the pumps and the compressors, which usually did not require any great physical exertion.
There is ample evidence that on July 15, 1931, he became ill from heat exhaustion while at work in this room, the outside temperature on that day being about 103°. The temperature in the room was between 115° and 120°. It so happened that on that day a key came out of one of the air compressors, which interfered with the automatic regulation of the air pressure, necessitating that the employee stand over the air compressor and operate the regulator by hand so that the pressure would not be excessive. This was unusual physical exertion, which, combined with the other conditions, warranted the jury in finding that they brought on the heat exhaustion. There was, therefore, a causal relation between his employment and his incapacity. It was occasioned in the course of and arose out of his employment. And the unexpected failure of the air compressor to act automatically supplies the unusual happening, taking the case out of the normal hazards of the business as conducted from *Page 549 
day to day according to the expectation or hope of the employer and employee. It was this intrusion of the unusual and unexpected that may fairly be said to have produced the extra strain that caused the incapacity denominated heat exhaustion. Under such circumstances, if an injury is inflicted having a causal relation to such unusual and unexpected happening, it is compensable.Industrial Commission v. Palmer, 126 Ohio St. 251, 185 N.E. 66.Industrial Commission v. Smith, 45 Ohio App. 362, 187 N.E. 129. It fulfills the requirement that there be a causal connection between the injury and the employment "either through the activities, the conditions or the environments of the employment." Industrial Commission v. Gintert, 128 Ohio St. 129,190 N.E. 400.
Is what happened to the employee an injury within the meaning of the law?
In O'Pry v. Security Union Casualty Co. (Tex. Com. of App.), 1 S.W.2d 590, 61 A.L.R., 216, the court said at pages 217 and 218 of the latter report:
"Compensability rests upon the postulate of `harm or damage to the physical structure of the body' (art. 8309) which may not be rested in mere surmise or suspicion (Joska v. Irvine, 91 Tex. 574,44 S.W. 1059). That evidence is present to justify the finding of `heat exhaustion' is not questioned, or on the record questionable; but it is urged there must be evidence going further and to the fact of injury to bodily structure. While there may be physiological differences between `heat exhaustion,' on the one hand, and `heat stroke' or `sunstroke,' on the other, the fact of bodily injury being shown when `heat exhaustion' is shown must be taken as settled by the opinion in Bryant v. Continental Casualty Co., 107 Tex. 582, 586-589, L.R.A. 1916E, 945, 182 S.W. 673, Ann. Cas. 1918A, 517. But for that opinion we would feel constrained to examine the record for evidence of physical injury other than mere exhibition of the fact of `heat exhaustion.' *Page 550 
"`Heat exhaustion' itself being an injury, O'Pry must be regarded (in deference to the jury finding and supporting evidence) as having a degree of industrial incapacity traceable through intermediate disease to that injury and thence to causative danger in the work and premises."
It will be seen by a reading of the annotation to the case ofLerner v. Rump Bros., 241 N.Y. 153, 149 N.E. 334, 41 A.L.R., 1122, and Walsh v. River Spinning Co., 41 R.I. 490,103 A. 1025, 13 A.L.R., 956, that under the Workmen's Compensation Acts of other states heat exhaustion is generally held to be compensable, provided, of course, the other elements of compensability are present. That it is a physical injury or hurt is uniformly held.
For these reasons, the judgment of the Court of Common Pleas of Butler county is affirmed.
Judgment affirmed.
ROSS, P.J., and HAMILTON, J., concur. *Page 1